          Case 1:19-cv-01190-JKB Document 107 Filed 12/22/20 Page 1 of 3



                            UNITED STATUS DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Northern Division)

 MARCO A. FERNANDEZ,                                 )
                                                     )
               Plaintiff,                            )
 v.                                                  )      No.: 1:19-cv-0119-JKB
                                                     )
 RENTGROW, INC.,                                     )
                                                     )
               Defendant                             )
                                                     )

  RENTGROW, INC.’S MOTION TO STAY PENDING SUPREME COURT DECISION

        RentGrow, Inc. (“RentGrow”), respectfully moves for a stay of this case in its entirety

 pending the United States Supreme Court’s decision in TransUnion LLC v. Ramirez, No. 20-297,

 which presents the following question: “Whether either Article III or Rule 23 permits a damages

 class action where the vast majority of the class suffered no actual injury, let alone an injury

 anything like what the class representative suffered.” The Supreme Court in Ramirez is poised to

 decide issues concerning Article III standing and class certification that are expected to have a

 significant impact on many issues raised in this case. In the interests of judicial economy and

 avoiding the significant waste of resources that are about to be spent litigating these issues,

 RentGrow respectfully submits that a stay is warranted.

        Support for this motion is found in the accompanying memorandum of law.

Dated: December 22, 2020

                                                    /s/ Louis J. Cannon, Jr.
                                                    Louis J. Cannon, Jr. (17157)
                                                    BAKER & HOSTETLER LLP
                                                    1050 Connecticut Avenue NW
                                                    Suite 1100
                                                    Washington, DC 20036
                                                    Telephone: (202) 861-1563
                                                    Fax: (202) 861-1783

                                                1
Case 1:19-cv-01190-JKB Document 107 Filed 12/22/20 Page 2 of 3




                                  Joel Griswold (pro hac vice)
                                  BAKER & HOSTETLER LLP
                                  200 S. Orange Ave., Suite 2300
                                  Orlando, Florida 32801-3432
                                  Telephone: (407) 649-4088
                                  jcgriswold@bakerlaw.com

                                  Bonnie Keane DelGobbo (pro hac vice)
                                  BAKER & HOSTETLER LLP
                                  One North Wacker Drive, Suite 4500
                                  Chicago, Illinois 60606
                                  Telephone: (312) 416-8185
                                  Fax: (312) 416-6201
                                  bdelgobbo@bakerlaw.com

                                  Attorneys for Defendant RentGrow, Inc




                              2
        Case 1:19-cv-01190-JKB Document 107 Filed 12/22/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that I filed and served the foregoing document via the Court’s CM/ECF

system, which will send notice of the filing to all registered users. Parties may access the filing

through the Court’s CM/ECF system.


                                                         /s/ Louis J. Cannon, Jr.




                                               3
